Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:
In claim 2, line 3, “a hydraulic cylinder” should be --the hydraulic cylinder--.
In claim 9, line 3, “a hydraulic cylinder” should be --the hydraulic cylinder--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6, 10-13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Regarding claim 3, 10, and 20, one is not enabled as to how the dithering of the first hydraulic valve is in response to a periodically varying hydraulic fluid pressure applied to a first input of the first hydraulic valve and a periodically varying hydraulic fluid pressure applied to a second input of the first hydraulic valve.  It doesn’t appear that there is any hydraulic fluid pressure applied to any input of the first hydraulic valve.
Regarding claim 4, 11, and 20, one is not enabled as to how the dithering of the third hydraulic valve is in response to a periodically varying hydraulic fluid pressure applied to a first input of the third hydraulic valve and a periodically varying hydraulic fluid pressure applied to a second input of the third hydraulic valve.  It doesn’t appear that there is any hydraulic fluid pressure applied to any input of the third hydraulic valve.
Regarding claims 5, 6, 12, and 13, there dependence on non-enabled claims 3 and 10 render the claims themselves not enabled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP2003194013) in view of Seeger et al. (DE102017223143).  Regarding claims 1, 2, 3-6, as far as they are enabled, and 7, Ito discloses (claims 1 and 3-5) dithering a first hydraulic valve 41L to produce a first periodically varying hydraulic fluid pressure applied to a first input of a second hydraulic valve 20, and dithering a third hydraulic valve 42R to produce a second periodically varying hydraulic fluid pressure applied to a second input of the second hydraulic valve 20, wherein the first periodically varying hydraulic fluid pressure and the second periodically varying fluid pressure applied to the first input and the second input of the second hydraulic valve 20 cause the second hydraulic valve 20 to dither (paragraph [0023]), wherein (claim 2) the dithering of the second hydraulic valve 20 causes hydraulic fluid pressure to be applied to a first input of a hydraulic cylinder 9 and a second input of the hydraulic cylinder 9, wherein the hydraulic fluid pressure applied is a value lower than a value required to actuate the hydraulic cylinder 9, (claim 6) the amplitude of the periodically varying hydraulic fluid pressure applied to the first input and the second input of the second hydraulic valve 20 does not cause movement of a hydraulic cylinder 9 associated with the second hydraulic valve 20, (claim 7) an amplitude of the periodically varying hydraulic fluid pressure applied to the first input and the second input of the second hydraulic valve 20 is in response to the dithering of the first hydraulic valve 42L and the dithering of the third hydraulic valve 42R.  Ito does not disclose that the second periodically varying hydraulic fluid pressure 180 degrees out of phase with the first periodically varying hydraulic fluid pressure.
Regard claims 8, 9, 10-13, as far as they are enabled, and 14, Ito discloses (claims 8 and 10-12) an apparatus with a first hydraulic valve 42L having a first output; a second hydraulic valve having 42R a second output; a third hydraulic valve 20 having a first input connected to the first output and a second input connected to the second output; and a controller 50 in communication with the first hydraulic valve 42L and the second hydraulic valve 42R, the controller 50 configured to perform operations of dithering the first hydraulic valve 42L to produce a first periodically varying hydraulic fluid pressure applied to the first input of the third hydraulic valve 20, and dithering the second hydraulic valve 42R to produce a second periodically varying hydraulic fluid pressure applied to the second input of the third hydraulic valve 20 (paragraph [0023]), wherein (claim 9) the dithering of the third hydraulic valve 20 causes hydraulic fluid pressure to be applied to a first input of a hydraulic cylinder 9 and a second input of the hydraulic cylinder 9, wherein the hydraulic fluid pressure applied is a value lower than a value required to actuate the hydraulic cylinder 9, (claim 13) an amplitude of the periodically varying hydraulic fluid pressure applied to the first input and the second input of the third hydraulic valve 20 does not cause movement of a hydraulic cylinder 9 associated with the third hydraulic valve 20, and (claim 14) an amplitude of the periodically varying hydraulic fluid pressure applied to the first input and the second input of the third hydraulic valve 20 is in response to the dithering of the first hydraulic valve 42L and the dithering of the second hydraulic valve 42R.  Ito does not disclose the first periodically varying hydraulic fluid pressure and the second periodically varying fluid pressure applied to the first input and the second input of the third hydraulic valve being 180 degrees out of phase and cause the third hydraulic valve to dither.
Seeger et al. teaches for dithering a first hydraulic valve 3 to produce a first periodically varying hydraulic fluid pressure applied to a first input of a hydraulic switching system 2 of a control device 1, and dithering a third hydraulic valve 4 to produce a second periodically varying hydraulic fluid pressure applied to a second input of the hydraulic switching system 2 of the control device 1, wherein the first periodically varying hydraulic fluid pressure and the second periodically varying fluid pressure applied to the first input and the second input of the hydraulic switching system 2 cause the control device 1 to dither and that the second periodically varies hydraulic fluid pressure 180 degrees out of phase with the first periodically varying hydraulic fluid pressure for the purposes of minimizing or eliminating pressure pulsations generated by the dithering of the first and third hydraulic valves.   See Seeger et al. paragraphs [0005] – [0008], [0023], and [0031] – [0034].
Since Ito and Seeger et al. are both in the same field of endeavor the purpose disclosed by Seeger et al. would have been recognized in the pertinent art of Ito.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the dithering of the third hydraulic valve such that the second periodically varying hydraulic fluid pressure 180 degrees out of phase with the first periodically varying hydraulic fluid pressure for the purposes minimizing or eliminating pressure pulsations generated by the dithering of the two dithered valves.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing pulsating type controls of valves and pilot valve controlled directional control valves of hydraulic cylinders on excavators.

Allowable Subject Matter
Claims 15-19 are allowed.  The improvement comprises an excavator with a hydraulic cylinder associated with an implement member of the excavator.  The hoist of Ito with a boom hydraulic cylinder is not an excavator and therefore there is no motivation to utilize the dithered apparatus of Ito on an excavator.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
December 3, 2021